 



Exhibit 10.1
EXECUTION VERSION
     
 
 
$8.0 BILLION TERM LOAN AGREEMENT
Dated as of April 10, 2007
among
ANADARKO PETROLEUM CORPORATION,
as Borrower,
UBS AG, STAMFORD BRANCH,
as Administrative Agent,
CREDIT SUISSE, CAYMAN ISLANDS BRANCH
and
CITICORP NORTH AMERICA, INC.,
as Co-Syndication Agents
and
THE LENDERS SIGNATORY HERETO

      UBS Securities LLC   Credit Suisse Securities (USA) LLC

Citigroup Global Markets Inc.
Co-Advisors and Joint-Lead Arrangers

      UBS Securities LLC   Credit Suisse Securities (USA) LLC

Joint Bookrunning Managers
     
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS   1
 
       
Section 1.01
  Defined Terms   1
Section 1.02
  Use of Defined Terms   11
Section 1.03
  Accounting Terms   11
Section 1.04
  Interpretation   11
 
        ARTICLE II AMOUNT AND TERMS OF LOANS   11
 
       
Section 2.01
  Loans   11
Section 2.02
  Repayment of Loans; Evidence of Debt   11
Section 2.03
  Procedure for Borrowings   12
Section 2.04
  Reserved   13
Section 2.05
  Reserved   13
Section 2.06
  Termination of Commitments   13
Section 2.07
  Optional Prepayments   13
Section 2.08
  Mandatory Prepayments   13
Section 2.09
  Reserved   14
Section 2.10
  Interest   14
Section 2.11
  Computation of Interest   16
Section 2.12
  Funding of Loans   16
Section 2.13
  Pro Rata Treatment and Payments   16
Section 2.14
  Increased Cost of Loans   18
Section 2.15
  Illegality   20
Section 2.16
  Taxes   20
Section 2.17
  Substitute Loan Basis   22
Section 2.18
  Certain Prepayments or Continuations   22
Section 2.19
  Certain Notices   22
Section 2.20
  Reserved   22
Section 2.21
  Minimum Amounts of Eurodollar Loans   22
Section 2.22
  Break Funding Payments   22
Section 2.23
  Break Funding Under Existing Term Loan Agreement   23
 
        ARTICLE III REPRESENTATIONS AND WARRANTIES   23
 
       
Section 3.01
  Representations of the Borrower   23
 
        ARTICLE IV AFFIRMATIVE COVENANTS   25
 
       
Section 4.01
  Financial Statements and Other Information   25
Section 4.02
  Notices of Material Events   26

i



--------------------------------------------------------------------------------



 



                  Page
Section 4.03
  Compliance with Laws   27
Section 4.04
  Use of Proceeds   27
Section 4.05
  Compliance with Indenture   27
Section 4.06
  Insurance   27
 
        ARTICLE V NEGATIVE COVENANTS   27
 
       
Section 5.01
  Limitation on Certain Secured Indebtedness   27
Section 5.02
  Limitations on Sales and Leasebacks   28
Section 5.03
  Fundamental Changes   28
 
        ARTICLE VI CONDITIONS OF LENDING   29
 
       
Section 6.01
  Conditions Precedent to this Agreement   29
 
        ARTICLE VII EVENTS OF DEFAULT   31
 
       
Section 7.01
  Events of Default   31
 
        ARTICLE VIII THE AGENTS   33
 
       
Section 8.01
  Powers   33
Section 8.02
  Exculpatory Provisions   33
Section 8.03
  Right to Indemnity   33
Section 8.04
  Delegation of Duties   34
Section 8.05
  Reliance by Administrative Agent   34
Section 8.06
  Rights as a Lender   34
Section 8.07
  Non-Reliance on Agents or other Lenders   34
Section 8.08
  Events of Default   35
Section 8.09
  Successor Administrative Agent   35
Section 8.10
  Co-Advisors; Joint-Lead Arrangers and Co-Syndication Agents   35
 
        ARTICLE IX MISCELLANEOUS   35
 
       
Section 9.01
  Notices   35
Section 9.02
  Waivers; Amendments   36
Section 9.03
  Expenses; Indemnity; Damage Waiver   37
Section 9.04
  Successors and Assigns   38
Section 9.05
  Survival   40
Section 9.06
  Counterparts; Integration; Effectiveness   41
Section 9.07
  Severability   41
Section 9.08
  Right of Setoff   41
Section 9.09
  Governing Law; Jurisdiction; Consent to Service of Process   42
Section 9.10
  WAIVER OF JURY TRIAL   42
Section 9.11
  Headings   42
Section 9.12
  Confidentiality   43
Section 9.13
  Termination and Substitution of Lender   43
Section 9.14
  USA Patriot Act Notice   44

ii



--------------------------------------------------------------------------------



 



Schedules and Exhibits:
Annex I (List of Commitments)
Schedule I (Pricing Schedule)
Schedule II (Significant Subsidiaries)
Exhibit A (Form of Note)
Exhibit B (Assignment and Assumption)

iii



--------------------------------------------------------------------------------



 



     This Term Loan Agreement is made as of April 10, 2007 (the “Effective
Date”), by and among ANADARKO PETROLEUM CORPORATION, a corporation organized
under the laws of the State of Delaware (the “Borrower”), UBS AG, STAMFORD
BRANCH (“UBS”) as Administrative Agent (herein, together with its successors in
such capacity, the “Administrative Agent”), CREDIT SUISSE, CAYMAN ISLANDS BRANCH
(“Credit Suisse”) and CITICORP NORTH AMERICA, INC. (“Citibank”), as
co-syndication agents (herein, the “Co-Syndication Agents”), and each of the
Lenders that is a signatory hereto or which becomes a signatory hereto pursuant
to Section 9.04 (individually, together with its successors and assigns, a
“Lender” and collectively, the “Lenders”).
     In consideration of the mutual covenants and agreements contained herein,
the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.01 Defined Terms. As used in this Agreement, and unless the
context otherwise requires, the following terms shall have the meanings set out
respectively after each:
     “Administrative Questionnaire” — an Administrative Questionnaire in a form
supplied by the Administrative Agent.
     “Affected Loans” — as defined in Section 2.18.
     “Affiliate” — with respect to any Person, another Person that directly or
indirectly (through one or more intermediaries) Controls or is Controlled by or
is under common Control with the Person specified.
     “Agents” — each of the Administrative Agent and the Co-Syndication Agents.
     “Agreement” — this Term Loan Agreement, as the same may be amended,
modified, supplemented or restated from time to time in accordance with the
terms hereof.
     “Alternate Base Rate” — the greater of (i) the sum of the Federal Funds
Effective Rate from time to time, plus one half percent (0.5%) and (ii) the
prime commercial lending rate of UBS as published from time to time by UBS. The
Alternate Base Rate is not intended to be the lowest rate of interest charged by
UBS in connection with extensions of credit to debtors.
     “Alternate Base Rate Loans” — any Loan hereunder at all times when it bears
interest at a rate based upon the Alternate Base Rate.
     “Applicable Percentage” — with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the percentage of the outstanding principal balance of the Loans of all
Lenders represented by such Lender’s Loans.
     “Asset Sale” — any Disposition of property or series of related
Dispositions of property that yields Net Cash Proceeds to the Borrower or any of
its Subsidiaries in excess of

1



--------------------------------------------------------------------------------



 



$2,000,000,000 and not voluntarily applied toward the prepayment of Loans
pursuant to Section 2.07; provided that if, at any time the Net Cash Proceeds of
all Dispositions not otherwise voluntarily applied toward the prepayment of the
Loans shall aggregate more than $2,000,000,000 then all such Dispositions shall
constitute “Asset Sales”; provided further that “Asset Sale” shall not include:
(a) the Disposition of obsolete or worn out equipment in the ordinary course of
business; (b) the Disposition of inventory in the ordinary course of business;
(c) any Disposition by the Borrower or a Subsidiary of the Borrower of any or
all of its assets to the Borrower or any wholly-owned Subsidiary of the Borrower
(upon voluntary liquidation or otherwise); and (d) any Disposition of Capital
Stock of a Subsidiary of the Borrower to the Borrower or to any wholly-owned
Subsidiary.
     “Assignment and Assumption” — an assignment and assumption entered into by
a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit B or any other form approved by the Administrative Agent.
     “Attributable Debt” — any particular sale and leaseback transaction under
which the Borrower or any Subsidiary is at the time liable, at any date as of
which the amount thereof is to be determined (a) in the case of any such
transaction involving a capital lease, the amount on such date capitalized
thereunder, or (b) in the case of any other sale and leaseback transaction, the
then present value of the minimum rental obligations under such sale and
leaseback transaction during the remaining term thereof (after giving effect to
any extensions at the option of the lessor) computed by discounting the
respective rental payments at the actual interest factor included in such
payments or, if such interest factor cannot be readily determined, at the rate
of ten percent (10%) per annum. The amount of any rental payment required to be
made under any such sale and leaseback transaction not involving a capital lease
may exclude amounts required to be paid by the lessee on account of maintenance
and repairs, insurance, taxes, assessments, utilities, operating and labor costs
and similar charges.
     “Audited Financial Statements” — as defined in Section 6.01(d).
     “Bankruptcy Laws” —Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time and any similar other applicable law
or statute in any other jurisdiction, as amended from time to time.
     “Borrowing Request” — a request by the Borrower for the borrowing of the
Loans on the Effective Date in accordance with Section 2.03.
     “Business Day” — any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York are authorized or required by
law to remain closed; provided that when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.
     “Capital Stock” — any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests

2



--------------------------------------------------------------------------------



 



in a Person (other than a corporation) and any and all warrants, rights or
options to purchase any of the foregoing.
     “Change of Control” — (a) the acquisition by any Person or two or more
Persons acting in concert of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act as promulgated by the Commission) of 50% or
more of the outstanding shares of voting stock of the Borrower, unless the Board
of Directors of the Borrower shall have publicly announced its support for such
acquisition or (b) a majority of the members of the Board of Directors of the
Borrower on any date shall not have been (i) members of the Board of Directors
of the Borrower on the date twelve (12) months prior to such date or
(ii) approved by Persons who constitute at least a majority of the members of
the Board of Directors of the Borrower as constituted on the date 12 months
prior to such date.
     “Code” — the Internal Revenue Code of 1986, as amended from time to time.
     “Commission” — the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act, or, if at any time after the
execution of this Agreement such Commission is not existing and performing the
duties now assigned to it, then the body performing such duties at such time.
     “Commitment” — with respect to each Lender, the commitment of such Lender
to make Loans, as such commitment may be reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Commitment is set forth on Annex I, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.
     “Control” — the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract, or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Co-Syndication Agents” — as defined in the preamble hereof.
     “Default” — an event which with the giving of notice or the passage of
time, or both, would constitute an Event of Default.
     “Defaulting Lender” — any Lender that shall (a) fail to make a Loan
required to be made by it hereunder or (b) state in writing that it will not
make, or that it has disaffirmed or repudiated its obligation to make, any Loan
required to be made by it hereunder.
     “DGCL” — the General Corporation Law of the State of Delaware as in effect
on the Effective Date.
     “Disposition” — with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof that
yields Net Cash Proceeds in excess of $5,000,000. The pledge of or granting of a
security interest in particular property will not constitute a Disposition of
such property until such time, if any, as such pledge or security

3



--------------------------------------------------------------------------------



 



interest is realized upon. The terms “Dispose” and “Disposed of” shall have
correlative meanings.
     “Dollars” or “$” — lawful money of the United States of America.
     “Domestic Lending Office” — initially, the office of a Lender designated as
such in its Administrative Questionnaire, and thereafter such other office of
such Lender, if any, of which such Lender shall have most recently notified the
Administrative Agent and the Borrower in writing.
     “Effective Date” — as defined in the preamble.
     “ERISA” — the Employee Retirement Income Security Act of 1974, as amended
from time to time.
     “ERISA Affiliate” — any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” — (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(e) the receipt by the Borrower or any ERISA Affiliate from the Pension Benefit
Guaranty Corporation or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan, or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of withdrawal liability
under Section 4202 of ERISA, or a determination that a Multiemployer Plan is, or
is expected to be, insolvent or in reorganization, within the meaning of Title
IV of ERISA.
     “Eurodollar Lending Office” — initially, the office of a Lender designated
as such in its Administrative Questionnaire, and thereafter such other office of
such Lender, if any, of which such Lender shall have most recently notified the
Administrative Agent and the Borrower in writing.
     “Eurodollar Loan” — any Loan hereunder at all times when it bears interest
at a rate based upon the Eurodollar Rate.
     “Eurodollar Margin” — a rate per annum determined in accordance with the
Pricing Schedule.

4



--------------------------------------------------------------------------------



 



     “Eurodollar Rate” for any Interest Period with respect to a Eurodollar
Loan, the rate reported by Bloomberg L.P. in its index of rates (or any
successor to or substitute for such index, providing rate quotations comparable
to those currently provided on such page of such index, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “Eurodollar Rate” with respect
to such Eurodollar Loan for such Interest Period shall be the rate at which
Dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
     “Event of Default” — any of the events of default set forth in Article VII.
     “Excepted Indebtedness” – (a) commercial paper sold or issued by the
Borrower or any Subsidiary of the Borrower, draws by the Borrower or any
Subsidiary of the Borrower under uncommitted lines of credit (to finance general
corporate purposes in the ordinary course of business) and Indebtedness under
the Revolving Credit Agreement; provided that the aggregate amount of all
Indebtedness under this clause (a) shall not exceed Two Billion Dollars
($2,000,000,000), (b) Indebtedness incurred to refinance Indebtedness with a
scheduled maturity that occurs after the Effective Date but prior to the
Maturity Date (“Maturing Indebtedness”); provided that, Indebtedness incurred up
to 180 days after the scheduled maturity of Maturing Indebtedness shall be
deemed to be Indebtedness incurred to finance such Maturing Indebtedness to the
extent that such Maturing Indebtedness was paid with cash on hand, (c) any
obligations existing as of the Effective Date in respect of the sale of net
profits interests or other rights in respect of production proceeds from oil and
gas properties and any further such obligations arising after the Effective Date
resulting in additional Indebtedness under this clause (c) in an aggregate
amount not to exceed $500,000,000, and (d) any Indebtedness of (i) the Borrower
to any Subsidiary or (ii) any Subsidiary to the Borrower or any other
Subsidiary.
     “Excess Commitment” — as defined in Section 9.13.
     “Exchange Act” — the Securities Exchange Act of 1934, as amended.
     “Excluded Taxes” — with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
and (c) in the case of a Foreign Lender, any withholding tax that is imposed in
respect of amounts payable by the Borrower in respect of the Commitment or Loans
of such Foreign Lender by the United States of America or by any other
jurisdiction in which such Lender is organized, has its principal office or its
applicable lending office on amounts payable to such Foreign Lender at the time
such Foreign

5



--------------------------------------------------------------------------------



 



Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.16(e)
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.16(e).
     “Existing Term Loan Agreement” — means that certain $24.0 Billion 364-Day
Term Loan Agreement dated as of August 10, 2006 among the Borrower, the
Administrative Agent and each of the lenders that is a signatory thereto.
     “Federal Funds Effective Rate” — for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight US
Federal funds transactions with members of the US Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Foreign Lender” — any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “GAAP” — generally accepted accounting principles in the United States of
America, as in effect from time to time.
     “Governmental Authority” — the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     “Indebtedness” — any indebtedness which (a) is for money borrowed,
(b) represents the deferred purchase price of property or assets purchased,
except trade accounts payable in the ordinary course of business, (c) is in
respect of a capitalized lease, an advance payment or production payment (other
than in respect of advance payments or production payments received in the
ordinary course of business for hydrocarbons which must be delivered within
18 months after the date of such payment) or (d) is in respect of a guarantee of
any of the foregoing obligations of another Person.
     “Indemnitee” — has the meaning specified in Section 9.03(b).
     “Indemnified Taxes” — Taxes other than Excluded Taxes.
     “Index Debt” — as defined in the Pricing Schedule.
     “Information” — as defined in Section 9.12.

6



--------------------------------------------------------------------------------



 



     “Interest Election Request” — as defined in Section 2.10(c).
     “Interest Payment Date” — (a) as to any Alternate Base Rate Loan, the end
of any calendar quarter with respect thereto and the Maturity Date and (b) as to
any Eurodollar Loan, the last day of the Interest Period with respect thereto,
and, for Interest Periods longer than 3 months, each date which is 3 months, or
a whole multiple thereof, from the first day of such Interest Period.
     “Interest Period” — with respect to any Eurodollar Loan (i) initially, the
period commencing on the Effective Date, and ending 1, 2, 3, 6 or, to the extent
funds are available, as determined by the Administrative Agent, 9 months
thereafter, as selected by the Borrower in its Borrowing Request, as the case
may be, given with respect thereto, and (ii) thereafter, each period commencing
on the last day of the next preceding Interest Period applicable to such
Eurodollar Loan and ending 1, 2, 3, 6 or, to the extent funds are available, as
determined by the Administrative Agent, 9 months thereafter, as selected by the
Borrower by irrevocable notice to the Administrative Agent not less than two
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided, that (A) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (B) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.
     “Lender” — as defined in the preamble hereof.
     “Loan” —a loan made by a Lender to the Borrower pursuant to this Agreement.
     “Loan Document(s)” — this Agreement, any Notes and each and every other
agreement executed in connection with this Agreement.
     “Majority Lenders” — at any time, Lenders holding greater than 50% of the
then aggregate outstanding principal amount of the Loans or, if no Loans are
then outstanding, the Lenders having greater than 50% of the Commitments.
     “Material Adverse Change” — any change occurring since December 31, 2006,
in the consolidated financial position or results of operations of the Borrower
and the Subsidiaries taken as a whole that has had or could reasonably be
expected to have the effect of preventing the Borrower from carrying on its
business or from meeting its current and anticipated obligations on a timely
basis; provided, however, that any event, condition, change, occurrence or
development of a state of circumstances which (a) adversely affects the oil and
gas exploration and development or gas processing and transportation or
hydrocarbon marketing industries generally, including changes in commodity
prices or markets, general market prices and legal or regulatory changes (and in
each case does not disproportionately affect Anadarko and its subsidiaries
considered as a single enterprise as

7



--------------------------------------------------------------------------------



 



compared to similarly situated persons), (b) arises out of general economic or
industry conditions (and in each case does not disproportionately affect
Anadarko and its subsidiaries considered as a single enterprise as compared to
similarly situated persons), or (c) arises out of any change in generally
accepted accounting principles (which does not disproportionately affect
Anadarko and its subsidiaries considered as a single enterprise as compared to
similarly situated persons) shall not be considered in determining whether a
Material Adverse Change has occurred.
     “Maturity Date” — March 31, 2008.
     “Moody’s” — Moody’s Investors Service, Inc.
     “Multiemployer Plan” — a Plan which is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.
     “Net Cash Proceeds” — (a) in connection with any issuance, sale, private
placement or incurrence of any Indebtedness or any Capital Stock of the Borrower
or any of its Subsidiaries (to the extent such issuance of Capital Stock of a
Subsidiary does not constitute an Asset Sale), the cash proceeds of such
issuance, sale, private placement or incurrence net of attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, listing fees,
discounts or commissions and brokerage, consultant and other fees and charges
actually incurred in connection with such issuance, sale, private placement or
incurrence; and (b) in connection with any Asset Sale or Recovery Event, the
cash proceeds thereof (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise), net of the sum of (i) attorneys’
fees, accountants’ fees, investment banking fees, amounts required to be applied
to the repayment of Indebtedness secured by a Lien expressly permitted hereunder
on any asset that is the subject of such Asset Sale or Recovery Event and other
fees and charges actually incurred in connection therewith, and (ii) estimated
taxes payable by the Borrower and/or the relevant Subsidiary in connection with
such Asset Sale or Recovery Event or any other Asset Sale or Recovery Event
after the Effective Date so long as the aggregate amount of estimated taxes at
any time deducted in determining Net Cash Proceeds shall not exceed the
estimated taxes attributable to all Asset Sales and Recovery Events after the
Effective Date; provided, however, that, in the case of a Recovery Event under
clause (b), if (x) the Borrower shall deliver a certificate of a Responsible
Officer to the Administrative Agent at the time of receipt thereof setting forth
the Borrower’s intent to reinvest such proceeds in productive assets of a kind
then used or usable in the business of the Borrower and its Subsidiaries within
180 days of receipt of such proceeds and (y) no Default or Event of Default
shall have occurred and be continuing at the time of such certificate or at the
proposed time of the application of such proceeds, such proceeds shall not
constitute Net Cash Proceeds except to the extent not so used at the end of such
180 day period, at which time such proceeds shall be deemed to be Net Cash
Proceeds; provided further that if on or prior to the end of such 180 day period
(x) the Borrower shall deliver a certificate of a Responsible Officer to the
Administrative Agent setting forth that the Borrower has entered into a binding
commitment with a non-Affiliate to reinvest such Net Cash Proceeds in productive
assets of a kind then used or usable in the business of the Borrower and its
Subsidiaries within an additional 180 days and (y) no Default or Event of
Default shall have occurred and be continuing at the time of such certificate or
at the proposed time of the application of such proceeds, such proceeds shall
not constitute Net Cash Proceeds except to the extent not so used at the end of
such additional 180 day period, at which time such proceeds shall be deemed to
be Net Cash Proceeds.

8



--------------------------------------------------------------------------------



 



     “Note” — any promissory note of the Borrower payable to the order of a
Lender in substantially the form attached hereto as Exhibit A.
     “Notice of Default” — as defined in Section 8.08.
     “Other Taxes” — any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, other than income, franchise and
similar taxes and Excluded Taxes.
     “Participant” — as defined in Section 9.04(c)(i).
     “Plan” — any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.
     “Person” — any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or
government or any agency or political subdivision thereof.
     “Pricing Schedule” — the schedule attached hereto as Schedule I and
identified as such.
     “Principal Property” — as defined in the Public Indenture.
     “Projections” — The annual forecasts and projections of the Borrower and
its Subsidiaries on a consolidated basis through 2009 provided by the Borrower
to S&P, Moody’s and the Agents on behalf of the Lenders in connection with the
Loans.
     “Publicly Available Information” — the Borrower’s publicly available
information as filed with the United States Securities & Exchange Commission.
     “Public Indenture” — the Indenture, dated as of September 19, 2006, between
the Borrower and The Bank of New York Trust Company, N.A., as Trustee.
     “Recovery Event” — any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Borrower or any of its Subsidiaries which yields Net Cash Proceeds in
excess of $100,000,000.
     “Register” — as defined in Section 9.04(b)(iv).
     “Related Parties” — with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, advisors and
agents of such Person and such Person’s Affiliates.

9



--------------------------------------------------------------------------------



 



     “Responsible Officer” — the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer, principal accounting officer, treasurer or
controller of the Borrower.
     “Revolving Credit Agreement” – that certain US$750,000,000 Revolving Credit
Agreement dated as of September 1, 2004, among the Borrower, as US borrower and
guarantor, Anadarko Canada Corporation, as Canadian borrower, the agents named
therein and the lenders party thereto, as in effect from time to time. For the
sake of clarity, the Revolving Credit Agreement may be replaced, modified or
amended from time to time and the amount of such facility may be increased
within the $2,000,000,000 limit in the definition of Excepted Indebtedness, in
each case without the consent of all or any portion of the Agents and the
Lenders.
     “S&P” — Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies.
     “Significant Subsidiary” — any Subsidiary of the Borrower that would
constitute a “significant subsidiary” (as defined in Regulation S-X of the
Commission under the Exchange Act). As of the Effective Date, the Significant
Subsidiaries are as set forth on Schedule II. The Significant Subsidiaries shall
change from time to time to reflect the then “significant subsidiaries” (as
defined in such Regulation S-X) at such time.
     “Subsidiary” — with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless the context otherwise
clearly requires, reference in this Agreement to a “Subsidiary” or the
“Subsidiaries” refers to a Subsidiary or the Subsidiaries of the Borrower.
     “Taxes” — any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings and interest or penalties in respect thereof
imposed by any Governmental Authority.
     “Transactions” — the execution, delivery, and performance by the Borrower
of this Agreement, the borrowing of the Loans and the use of the proceeds
thereof.
     “Type” — as to any Loan, its nature as an Alternate Base Rate Loan or a
Eurodollar Loan.
     “US” or “United States” — the United States of America, its fifty states,
and the District of Columbia.

10



--------------------------------------------------------------------------------



 



     “USA Patriot Act ” — as defined in Section 9.14.
     Section 1.02 Use of Defined Terms. Any defined term used in the plural
preceded by the definite article shall be taken to encompass all members of the
relevant class. Any defined term used in the singular preceded by “any” shall be
taken to indicate any number of the members of the relevant class.
     Section 1.03 Accounting Terms. All accounting terms not specifically
defined herein shall be construed in each case in accordance with GAAP as in
effect from time to time.
     Section 1.04 Interpretation. The word “including” (and with correlative
meaning “include”) means including, without limitation, the generality of any
description preceding such term.
ARTICLE II
AMOUNT AND TERMS OF LOANS
     Section  2.01 Loans.
          (a) Subject to the terms and conditions of this Agreement, on the
Effective Date, each Lender severally agrees to make a Loan to the Borrower in
an amount not to exceed its Commitment. The Commitments are not revolving; and
amounts repaid may not be reborrowed.
          (b) The failure of any Lender to make its Loan shall not relieve any
other Lender of its obligation hereunder, provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make any Loan as required.
          (c) Subject to Section 2.17, the Loans may be (i) Eurodollar Loans or
(ii) Alternate Base Rate Loans as determined by the Borrower. Eurodollar Loans
shall be made and maintained by each Lender at either its Eurodollar Lending
Office or its Domestic Lending Office, at its option, provided that the exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement or create or increase any
obligation of the Borrower not otherwise arising, or arising in such increased
amount, under Section 2.14.
     Section 2.02 Repayment of Loans; Evidence of Debt.
          (a) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
and accrued interest amount of each Loan on the Maturity Date, or such earlier
date upon which the maturity of the Loans shall have been accelerated pursuant
to Article VII.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the Indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

11



--------------------------------------------------------------------------------



 



          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder,
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) of this Section 2.02 shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it to the Borrower be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender in substantially the form attached hereto as Exhibit A. Thereafter,
the Loans evidenced by such Note and interest thereon shall, at all times
(including after assignment pursuant to Section 9.04), be represented by one or
more Notes in such form payable to the order of the payee named therein.
          (f) Each Lender is authorized to and shall endorse the date, Type and
amount of each Loan made by such Lender, each continuation thereof, each
conversion of all or a portion thereof to the same or another Type, and the date
and amount of each payment of principal with respect thereto on the schedule
annexed to and constituting a part of its Note. No failure to make or error in
making any such endorsement as authorized hereby shall affect the validity of
the obligations of the Borrower to repay the unpaid principal amount of the
Loans made to the Borrower with interest thereon as provided in Section 2.10 or
the validity of any payment thereof made by the Borrower. Each Lender shall, at
the request of the Borrower, deliver to the Borrower copies of the Borrower’s
Note and the schedules annexed thereto.
     Section 2.03 Procedure for Borrowings. Not later than 11:00 a.m., Houston,
Texas time, three Business Days prior to the Effective Date, the Borrower shall
deliver to the Administrative Agent a borrowing request (a “Borrowing Request”),
signed by the Borrower. The Borrowing Request shall specify the following
information:
               (i) the aggregate amount of the requested Loans to be made on the
Effective Date;
               (ii) the Effective Date for such Loans, which shall be a Business
Day;
               (iii) whether any portion of such Loans is to be an Alternate
Base Rate Loan or a Eurodollar Loan;
               (iv) in the case of a Eurodollar Loan, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

12



--------------------------------------------------------------------------------



 



               (v) the location and number of the Borrower’s account to which
funds are to be disbursed.
     If no election as to the Type or Interest Period is made, then the Borrower
shall be deemed to have selected a Eurodollar Loan with an Interest Period
having one month’s duration. Promptly following receipt of a Borrowing Request
in accordance with this Section, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
in connection therewith.
     The Administrative Agent shall notify each Lender of the amount of the
Loans to be made on the Effective Date no later than 1:00 p.m., Houston, Texas
time on the date of receipt of the Borrowing Request.
     Each Lender will make the amount of its pro rata share of each Loan
available to the Administrative Agent for the account of the Borrower in
accordance with Section 2.12. The proceeds of the Loans will be made available
to the Borrower by the Administrative Agent in accordance with Section 2.12.
     Section 2.04 Reserved.
     Section 2.05 Reserved.
     Section 2.06 Termination of Commitments. The Commitments shall terminate at
3:00 p.m. New York time on the Effective Date.
     Section 2.07 Optional Prepayments.
          (a) The Borrower may, at its option, as provided in this Section 2.07,
at any time and from time to time prepay the Loans, in whole or in part, upon at
least two (2) Business Days’ prior notice to the Administrative Agent,
specifying the date and amount of prepayment. Upon receipt of such prepayment
notice, the Administrative Agent shall promptly notify each Lender thereof. The
payment amount specified in such notice shall be due and payable on the date
specified. All prepayments pursuant to this Section 2.07 shall include accrued
interest on the amount prepaid to the date of prepayment and, in the case of
prepayments of Eurodollar Loans, any amounts payable pursuant to Section 2.22.
The Loans shall also be subject to prepayment as provided in Section 2.08 and
Section 9.13.
          (b) Partial optional prepayments pursuant to this Section 2.07 shall
be in an aggregate principal amount of $10,000,000 or any whole multiple of
$5,000,000 in excess thereof. All prepayments of Loans pursuant to this
Section 2.07 shall be without the payment by the Borrower of any premium or
penalty except for amounts payable pursuant to Section 2.22.
     Section 2.08 Mandatory Prepayments.
          (a) If the Borrower or any of its Subsidiaries shall issue or sell any
Capital Stock (other than Capital Stock issued to (i) directors, officers or
employees pursuant to a stock-option or compensation plan or (ii) the Borrower
or a Subsidiary of the Borrower) or issue, sell or incur any Indebtedness (other
than Excepted Indebtedness), then no later than the earlier of (x) the next
Interest Payment Date and (y) 30 days after the issuance or sale of such Capital
Stock or the issuance, sale or incurrence of such Indebtedness, an amount equal
to 100% of the Net Cash Proceeds therefrom shall be applied toward the
prepayment of the Loans.
          (b) If the Borrower or any of its Subsidiaries shall receive Net Cash
Proceeds from any Asset Sale or Recovery Event, then as soon as practicable and
in any event no later than the earlier of (x)

13



--------------------------------------------------------------------------------



 



          the next Interest Payment Date and (y) 30 days after the receipt by
the Borrower or the relevant Subsidiary of the Net Cash Proceeds from such Asset
Sale or Recovery Event, such amount shall be applied toward the prepayment of
the Loans.
          (c) The application of any prepayment pursuant to Section 2.08 shall
be made, first, to Alternate Base Rate Loans and, second, to Eurodollar Loans.
Each prepayment of the Loans under Section 2.08 (except in the case of Alternate
Base Rate Loans) shall be accompanied by accrued interest to the date of such
prepayment and any amounts payable pursuant to Section 2.22 on the amount
prepaid.
          (d) All prepayments of Loans pursuant to this Section 2.08 shall be
without the payment by the Borrower of any premium or penalty except for amounts
payable pursuant to Section 2.22.
     Section 2.09 Reserved.
     Section 2.10 Interest.
          (a) Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto on the unpaid principal amount thereof at a
rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Eurodollar Margin for such day. Each Alternate Base Rate Loan shall bear
interest on the unpaid principal amount thereof at a fluctuating rate per annum
equal to the Alternate Base Rate. Any overdue principal of any Loan shall,
without limiting the rights of any Lender under Article VII, bear interest at a
rate per annum which is two percent (2%) above the rate which would otherwise be
applicable to such Loan pursuant to whichever of the two preceding sentences
shall apply until paid in full (as well after as before judgment). Overdue
interest and other amounts payable hereunder (other than in respect of
principal) shall bear interest at a fluctuating rate per annum which is two
percent (2%) above the rate which would be applicable to Alternate Base Rate
Loans. Interest shall be payable in arrears on each Interest Payment Date;
provided, however, that interest payable on overdue principal shall be payable
on demand.
          (b) Each Loan initially shall be of the Type specified in the
Borrowing Request and, in the case of a Eurodollar Loan, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Loan to a different Type or to continue such Loan for
an additional Interest Period (and elect Interest Periods therefor), all as
provided in this Section 2.10. The Borrower may elect different options with
respect to different portions of the affected Loan or Loans, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans, and
the Loans comprising each such portion shall then and thereafter be considered a
separate Loan.

14



--------------------------------------------------------------------------------



 




          (c) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election (the “Interest Election
Request”) by telephone by no later than 2:00 p.m. New York City time (i) in the
case of a Eurodollar Loan being continued or converted, on the third (3rd)
Business Day prior to the first day of the proposed Interest Period and (ii) in
the case of an Alternate Base Rate Loan, on the Business Day of such proposed
continuation or conversion. Each such telephonic Interest Election Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Interest Election Request in a form
approved by the Administrative Agent and signed by the Borrower.
          (d) Each telephonic and written Interest Election Request shall
identify the Borrower and specify the following information in compliance with
Section 2.03:
               (i) the Loan to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Loan (in which
case the information to be specified pursuant to clauses (iii) and (iv) below
shall be specified for each resulting Loan);
               (ii) the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;
               (iii) whether the resulting Loan is to be an Alternate Base Rate
Loan or a Eurodollar Loan; and
               (iv) if the resulting Loan is a Eurodollar Loan, whether such
Loan is to be comprised of Eurodollar Loans, and the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.
          (e) If any such Interest Election Request requests a Eurodollar Loan
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
          (f) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s obligation with respect to each resulting Loan.
          (g) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Loan prior to the end of the Interest
Period applicable thereto, then, unless such Loan is repaid as provided herein,
at the end of such Interest Period such Loan shall be continued as a Eurodollar
Loan with an Interest Period having one month’s duration. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Majority Lenders, so
notifies the Borrower, then, so long as such Event of Default is continuing
(i) no outstanding Loan may be continued as a Eurodollar Loan, and (ii) unless
repaid, each Eurodollar Loan shall be continued as an Alternate Base Rate Loan
at the end of the Interest Period applicable thereto.

15



--------------------------------------------------------------------------------



 




     Section 2.11 Computation of Interest.
          (a) Interest on Alternate Base Rate Loans shall be calculated on the
basis of a 365- (or 366- as the case may be) day year for the actual days
elapsed. Interest on Eurodollar Loans shall be calculated on the basis of a
360-day year for the actual days elapsed. Any change in the interest rate
resulting from a change in the Alternate Base Rate shall become effective as of
the opening of business on the day on which such change in the applicable rate
shall become effective. The Administrative Agent shall notify the Borrower and
the Lenders of the effective date and the amount of each such change in the
Alternative Base Rate.
          (b) The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the computations used by the
Administrative Agent in determining any interest rate or fee pursuant to
Section 2.11(a).
     Section 2.12 Funding of Loans.
          (a) Each Lender shall make the Loan to be made by it hereunder by wire
transfer of immediately available funds by 11:30 a.m., New York City time, on
the Effective Date to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower designated by
the Borrower in the Borrowing Request.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the Effective Date that such Lender will not make available to
the Administrative Agent its Loan to be made in connection therewith, the
Administrative Agent may assume that such Lender has made such Loan available on
such date in accordance with Section 2.12(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its Loan in connection therewith, then
each such Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the cost incurred by the
Administrative Agent for making the proceeds of such Lender’s Loan available to
the Borrower and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation, or (ii) in the case of
the Borrower, the interest rate applicable to Alternate Base Rate Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan.
     Section 2.13 Pro Rata Treatment and Payments.
          (a) Each Loan and each payment (including each prepayment) by the
Borrower on account of the principal of and interest on the Loans and any
reduction of the Commitments of the Lenders shall be made pro rata according to
each Lender’s Applicable Percentage, except that (i) payments or prepayments,
and offsets against or reductions from the amount of payments and prepayments,
in each case, specifically for the account of a particular Lender under the
terms of Section 2.14, Section 2.15, Section 2.16, Section 2.22, Section 9.03 or

16



--------------------------------------------------------------------------------



 



          Section 9.13 shall be made for the account of such Lender, and (ii) if
any Lender shall become a Defaulting Lender, from and after the date upon which
such Lender shall have become a Defaulting Lender, any payment made on account
of principal of or interest on the Loans shall be applied, first for the account
of the Lenders other than the Defaulting Lender, pro rata according to the
Applicable Percentage of such non-defaulting Lenders, until the principal of and
interest on the Loans of such non-defaulting Lenders shall have been paid in
full and, second for the account of such Defaulting Lender, provided that the
failure to so pay such Defaulting Lenders shall not constitute an Event of
Default or a Default, and no payment of principal of or interest on the Loans of
such Defaulting Lender shall be considered to be overdue for purposes of
Section 2.10(a), if, had such payments been applied without regard to this
clause (ii), no such Event of Default or Default would have occurred and no such
payment of principal of or interest on the Loans of such Defaulting Lender would
have been overdue. All payments (including prepayments) to be made by the
Borrower whether on account of principal, interest fees or otherwise shall be
made in Dollars and in immediately available funds without setoff or
counterclaim at or before 12:00 noon, New York City time on the day when due and
shall be made to the Administrative Agent on behalf of the Lenders to the
account of the Administrative Agent as notified to the Borrower from time to
time at least five (5) Business Days before any change in such account. On the
date of this Agreement, the account for payments of the Administrative Agent is
860050-524. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received.
          (b) If any payment hereunder (other than payments on the Eurodollar
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day. If any payment on a
Eurodollar Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar month in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the two preceding sentences, interest thereon shall be payable at
the then applicable rate during such extension.
          (c) Except as provided in Section 2.14, Section 2.15, Section 2.16,
Section 2.22, Section 9.03, Section 9.13, and this Section 2.13, if any Lender
shall, by exercising any right of set-off or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of a Loan made by such Lender and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by such Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any Loan made by such Lender to
any assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as

17



--------------------------------------------------------------------------------



 



          to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
     (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the cost incurred by the
Administrative Agent for making such distributed amount and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.12(b) or Section 2.13(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.
     Section 2.14 Increased Cost of Loans.
          (a) If any change in any applicable law, treaty or governmental
regulation after the date of this Agreement, or in the interpretation or
application thereof after the date of this Agreement, or compliance by any
Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority made or issued after the
date of this Agreement, which:
               (i) does or shall impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, advances or loans by,
or other credit extended by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or
               (ii) does or shall impose on such Lender or the London interbank
market any other condition affecting this Agreement, any Note or the Eurodollar
Loans;
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining any Eurodollar Loan or to
reduce any amount received or receivable by such Lender hereunder or under any
Note (whether of principal, interest, or otherwise), then, in any such case, the
Borrower shall pay such Lender, upon written demand being made to the Borrower
by such Lender, such additional amount or amounts which will compensate such
Lender for such amounts as such Lender reasonably deems to be material with

18



--------------------------------------------------------------------------------



 




respect to this Agreement, the Notes or the Loans hereunder, provided, however,
that if all or any such additional cost would not have been payable, or such
reduction would not have occurred, but for such Lender’s decision to designate a
new Eurodollar Lending Office or Domestic Lending Office or refusal to change to
another Eurodollar Lending Office or Domestic Lending Office as provided below,
the Borrower shall have no obligation under this Section 2.14 to compensate such
Lender for such amount. Each Lender shall also give written notice to the
Borrower and the Administrative Agent of any event occurring after the date of
this Agreement which would entitle such Lender to compensation pursuant to this
Section 2.14 as promptly as practicable after it obtains knowledge thereof and,
upon the request of the Borrower, such Lender will designate a different
Eurodollar Lending Office or a Domestic Lending Office if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the sole opinion of such Lender, be disadvantageous to such Lender.
Notwithstanding the foregoing, in the event that any Lender shall demand payment
pursuant to this Section 2.14, the Borrower may, upon at least two (2) Business
Days’ notice to the Administrative Agent and such Lender, convert in whole (but
not in part) the Eurodollar Loans of such Lender into Alternate Base Rate Loans,
in the case of Eurodollar Loans made to the Borrower, without regard to the
requirements of Section 2.10.
          (b) If any Lender shall have reasonably determined that the adoption
after the date of this Agreement of any law, rule or regulation regarding
capital adequacy, or any change therein or in the interpretation or application
thereof after the date of this Agreement or compliance by any Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any central bank or Governmental Authority made or issued after the
date of this Agreement, does or shall have the effect of reducing the rate of
return on such Lender’s capital, or on the capital of such Lender’s holding
company, if any, as a consequence of its obligations hereunder to a level below
that which such Lender, or such Lender’s holding company, could have achieved
but for such adoption, change or compliance (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy) by an amount reasonably deemed by such Lender to be
material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender for such reduction from and after such
date the Borrower receives the request; provided, however, that the foregoing
shall not apply to any capital adequacy requirement imposed solely by reason of
any business combination effected after the date hereof.
          (c) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company (describing in
reasonable detail the basis for such demand), as the case may be, as specified
in paragraph (a) or (b) of this Section 2.14 shall be delivered to the Borrower
(with a copy to the Administrative Agent) together with any demand pursuant to
such paragraphs and shall be prima facie evidence of the amount of such payment.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.14 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant

19



--------------------------------------------------------------------------------



 




to this Section 2.14 for any increased costs or reductions incurred more than
270 days prior to the date that such Lender notifies the Borrower of the change
in law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor; provided further that, if the change
in law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
     Section 2.15 Illegality. Notwithstanding anything herein contained, if any
Lender shall make a good faith determination that a change in any applicable law
or regulation after the date of this Agreement or in the interpretation thereof
after the date of this Agreement by any authority charged with the
administration thereof shall make it unlawful for such Lender to give effect to
its obligations to make, convert, continue or maintain its Eurodollar Loans
under this Agreement, the obligation of such Lender to make, convert, continue
or maintain Eurodollar Loans hereunder shall be suspended for the duration of
such illegality. Such Lender, by written notice to the Administrative Agent and
to the Borrower, shall declare that such Lender’s obligation to make, convert,
continue and/or maintain Eurodollar Loans shall be suspended, and the Borrower,
on the last day of the then current Interest Period applicable to such
Eurodollar Loans or portion thereof or, if such Lender so requests, on such
earlier date as may be required by relevant law, shall convert such Eurodollar
Loans or portion thereof into Alternate Base Rate Loans without regard to the
requirements of Section 2.10. If and when such illegality ceases to exist, such
suspension shall cease and such Lender shall notify the Borrower and the
Administrative Agent and any Loans previously converted from Eurodollar Loans to
Alternate Base Rate Loans pursuant to this Section 2.15 may be converted into
Eurodollar Loans.
     Section 2.16 Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower under each Loan Document shall be made free and clear of and without
deduction or withholding for any Indemnified Taxes or Other Taxes; provided that
if the Borrower shall be required to deduct or withhold any Indemnified Taxes or
Other Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions or withholding (including
deductions or withholding applicable to additional sums payable under this
Section 2.16), the Administrative Agent or any Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions or withholding been made, (ii) the Borrower shall make such
deductions or withholding, and (iii) the Borrower shall pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent and each
Lender, within ten (10) days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender on or with respect to any payment by or on account of any obligation of
the Borrower under each Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.16) and any penalties, interest and reasonable expenses arising

20



--------------------------------------------------------------------------------



 




therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower (including, without limitation, Form
W-8BEN or Form W-8ECI, as applicable) as will permit such payments to be made
without withholding or at a reduced rate.
          (f) For any period during which a Foreign Lender has failed to provide
the Borrower with the appropriate documentation as required by Section 2.16(e),
the Borrower shall not be obligated to pay, and such Foreign Lender shall not be
entitled to secure additional amounts under this Section 2.16 with respect to
Indemnified Taxes imposed by a Governmental Authority to the extent that such
additional amounts would not have arisen but for such failure of such Foreign
Lender.
          (g) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes (or any other taxes owed by the Administrative Agent or a Lender under
this Agreement and indemnified by the Borrower or paid by the Borrower on behalf
of a Lender) as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts pursuant to this Section 2.16,
it shall pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.16 with respect to the Indemnified Taxes or Other Taxes (or any other
taxes owed by the Administrative Agent or a Lender under this Agreement and
indemnified by the Borrower or paid by the Borrower on behalf of a Lender)
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, however, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to forthwith repay the amount paid
over to the Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Nothing contained in this Section 2.16
shall require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

21



--------------------------------------------------------------------------------



 



     Section 2.17 Substitute Loan Basis. In the event that prior to the
commencement of any Interest Period for any Eurodollar Loan the Majority Lenders
shall reasonably determine (which determination shall be final and conclusive
and binding upon the Borrower) that (a) by reason of changes affecting the
London Interbank Eurodollar Market, adequate and fair means do not exist for
ascertaining the Eurodollar Rate for such requested Interest Period, or (b) the
Eurodollar Rate will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans for such Interest Period then, and in any
such event, the Administrative Agent shall forthwith give notice to the Borrower
and (i) any Loans that were to have been made or continued on the first day of
such Interest Period as Eurodollar Loans shall be made or converted into
Alternate Base Rate Loans on the date upon which such Loans were to have been
made or continued, and (ii) any outstanding Eurodollar Loans shall be converted,
on the last day of the Interest Period applicable thereto, into Alternate Base
Rate Loans. The Administrative Agent shall give written notice to the Borrower
of any event occurring after the giving of such notice which permits an adequate
and fair means of ascertaining the Eurodollar Rate and until such notice by the
Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall the Borrower have the right to continue as Eurodollar Loans.
     Section 2.18 Certain Prepayments or Continuations. If the Eurodollar Loans
of any Lender are converted into Alternate Base Rate Loans pursuant to
Section 2.14 or Section 2.15 (such Eurodollar Loans being herein called
“Affected Loans”), unless and until such Lender gives written notice that the
circumstances which gave rise to such conversion no longer exist (which such
Lender agrees to do promptly upon such circumstances ceasing to exist) all Loans
which would otherwise be made or converted by such Lender into Affected Loans
shall be made instead as, or converted into Alternate Base Rate Loans (on which
interest and principal shall be payable simultaneously with the related Affected
Loans of the other Lenders).
     Section 2.19 Certain Notices. Notices by the Borrower under each of
Section 2.03, Section 2.06, Section 2.07, Section 2.10, Section 2.14 and
Section 2.17, and under the definition of “Interest Period” in Section 1.01
(a) shall be given in writing, by telecopy or by telephone (confirmed promptly
in writing), and (b) shall be effective only if received by the Administrative
Agent and, in the case of Section 2.14, the Lender involved, not later than
10:30 A.M. (New York City time) on the day specified in the respective Section
or definition as the latest day such notice may be given. Notices by the
Borrower under each of Section 2.03, Section 2.06, Section 2.07, Section 2.10,
Section 2.14 and Section 2.17 shall be irrevocable.
     Section 2.20 Reserved.
     Section 2.21 Minimum Amounts of Eurodollar Loans. All Loans and
continuations of Loans hereunder and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of the Loans
comprising each Eurodollar Loan shall be equal to either (x) $10,000,000 or a
whole multiple of $5,000,000 in excess thereof or (y) the aggregate principal
amount of Loans not comprised of Eurodollar Loans.
     Section 2.22 Break Funding Payments. In the event of the payment of any
principal amount of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), the continuation of any Eurodollar Loan other than

22



--------------------------------------------------------------------------------



 



on the last day of the Interest Period applicable thereto, the failure to
borrow, continue or prepay any Loan on the date specified in any notice
delivered pursuant hereto, or the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Eurodollar Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any such Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section 2.22 shall be
delivered to the Borrower and the Administrative Agent and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within ten (10) days after receipt thereof.
Notwithstanding anything to the contrary contained herein no Lender shall be
entitled to receive any amount or amounts pursuant to this Section if such
amount or amounts are attributable solely to the merger or other consolidation
of such Lender with another Lender.
     Section 2.23 Break Funding Under Existing Term Loan Agreement. Each Lender
under the Existing Term Loan Agreement hereby waives any right to receive any
amount pursuant to Section 2.22 of the Existing Term Loan Agreement in
connection with the repayment of eurodollar loans thereunder on the Effective
Date.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Section 3.01 Representations of the Borrower. The Borrower represents and
warrants to the Administrative Agent and the Lenders that:
          (a) The Borrower (i) has been duly incorporated and is validly
existing and in good standing under the laws of the State of Delaware, and
(ii) is qualified to do business as a foreign corporation and is in good
standing in each jurisdiction of the United States in which the ownership of its
properties or the conduct of its business requires such qualification and where
the failure to so qualify would constitute a Material Adverse Change.
          (b) This Agreement and all other Loan Documents to which the Borrower
is a party have been duly authorized, executed and delivered by the Borrower,
and each of this Agreement, the Notes and the other Loan Documents to which it
is a party constitutes a valid and binding agreement of the Borrower,
enforceable in accordance with its respective terms, subject to the effect of
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and equitable principles of general applicability. The Notes have been
duly authorized by the Borrower and, when executed, issued and delivered
pursuant hereto for value received, will constitute valid and binding
obligations of the Borrower, enforceable in accordance with

23



--------------------------------------------------------------------------------



 



their terms, except as (i) may be limited by bankruptcy, insolvency or similar
laws affecting creditors’ rights generally, and (ii) rights of acceleration and
the availability of equitable remedies may be limited by equitable principles of
general applicability. There are no actions, suits or proceedings pending or, to
the knowledge of the Borrower, threatened against the Borrower which purports to
affect the legality, validity or enforceability of this Agreement, any other
Loan Document or any of the Notes.
          (c) The execution, delivery and performance of this Agreement by the
Borrower and the execution, issuance, delivery and performance by the Borrower
of the Notes will not violate or conflict with (A) the restated certificate of
incorporation or bylaws of the Borrower, or (B) any indenture (including the
Public Indenture), loan agreement or other similar agreement or instrument
binding on the Borrower.
          (d) To the knowledge of the Borrower, on the Effective Date there are
no actions, suits, or proceedings pending or, to the knowledge of the Borrower,
threatened against the Borrower before any Governmental Authority as to which,
in the opinion of the Borrower, there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to constitute a Material Adverse Change.
          (e) The consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as of December 31, 2005 and 2006, and the related
consolidated statements of income, stockholders’ equity and cash flows for each
of the years in the three-year period ended December 31, 2006, audited by KPMG
LLP, present fairly, in all material respects, the consolidated financial
position of the Borrower and its consolidated Subsidiaries as of December 31,
2005 and 2006, and the results of their operations and their cash flows for each
of the years in the three-year period ended December 31, 2006, in conformity
with GAAP applied on a consistent basis.
          (f) Neither the Borrower nor any Subsidiary is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940.
          (g) No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Change. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans by an amount that could
reasonably be expected to be a Material Adverse Change.
          (h) Neither the Publicly Available Information nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower to the Agents or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken as a whole, contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not

24



--------------------------------------------------------------------------------



 




misleading; provided that the Borrower makes no representation or warranty
concerning the statements, estimates and projections contained in the
Projections with respect to the anticipated future performance of the Borrower,
except that such statements, estimates and projections were made in good faith
by the Borrower’s management, on the basis of assumptions believed by the
Borrower’s management to be reasonable at the time and such statements,
estimates and projections and the assumptions on which they are based may or may
not prove to be correct.
          (i) The Borrower’s “significant subsidiaries” (as defined in
Regulation S-X of the Commission under the Securities and Exchange Act of 1934)
as of the Effective Date are listed on Part A of Schedule II hereto.
          (j) The Borrower has filed all United States Federal income tax
returns and all other material tax returns and reports required to be filed (or
obtained extensions with respect thereto) and has paid all taxes required to
have been paid by it, except (i) taxes the validity of which are being contested
in good faith by appropriate proceedings, and with respect to which the
Borrower, to the extent required by GAAP, has set aside on its books adequate
reserves or (ii) to the extent the failure to do so (individually or in the
aggregate) would not reasonably be expected to result in a Material Adverse
Change.
          (k) No Event of Default has occurred and is continuing.
          (l) The making of the Loans does not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority or any other third Person (including shareholders or any class of
directors, whether interested or disinterested, of the Borrower or any other
Person), nor is any such consent, approval, registration, filing or other action
necessary for the validity or enforceability of any Loan Document, except such
as have been obtained or made and are in full force and effect.
ARTICLE IV
AFFIRMATIVE COVENANTS
     Until all the principal of and interest on each Loan and all other amounts
then due and payable hereunder shall have been paid in full, the Borrower
covenants and agrees with the Lenders that:
     Section 4.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
          (a) Within fifteen (15) days after the Borrower is required to file
the same with the Commission, copies of the annual reports of the information,
documents and other reports (or copies of such portions of any of the foregoing
as the Commission may from time to time by rules and regulations prescribe)
which the Borrower may be required to file with the Commission pursuant to
Section 13 or Section 15(d) of the Exchange Act; or, if the Borrower is not
required to file information, documents or reports pursuant to either of said
Sections, then such of the supplementary and periodic information, documents and
reports which may be required pursuant to Section 13 of the Exchange Act in
respect of a security listed and registered on a national securities exchange as
may be prescribed from time to time in such rules and

25



--------------------------------------------------------------------------------



 




regulations; provided, however, that the Borrower shall be deemed to have
furnished the information required by this Section 4.01(a) if it shall have
timely made the same available on “EDGAR” and/or on its home page on the
worldwide web (at the date of this Agreement located at http://www.anadarko.com)
and complied with Section 4.01(e) in respect thereof; provided further, however,
that if any Lender is unable to access EDGAR or the Borrower’s home page on the
worldwide web, the Borrower agrees to provide such Lender with paper copies of
the information required to be furnished pursuant to this Section 4.01(a)
promptly following notice from the Administrative Agent that such Lender has
requested same.
          (b) Within sixty (60) days after the close of each of the first three
quarters of each fiscal year of the Borrower, a statement by a Responsible
Officer of the Borrower stating whether to the knowledge of the Borrower an
event has occurred during such period and is continuing which constitutes an
Event of Default or a Default, and, if so, stating the facts with respect
thereto.
          (c) Within one hundred twenty (120) days after the close of each
fiscal year of the Borrower a statement by a Responsible Officer of the Borrower
stating whether to the knowledge of the Borrower an event has occurred during
such period and is continuing which constitutes an Event of Default or a
Default, and, if so, stating the facts with respect thereto.
          (d) Such other information respecting the financial condition or
operations of the Borrower and the Subsidiaries as the Administrative Agent or
any Lender may from time to time reasonably request.
          (e) Information required to be delivered pursuant to Section 4.01(a)
above shall be deemed to have been delivered on the date on which the Borrower
provides notice to the Administrative Agent that such information has been
posted on “EDGAR” or the Borrower’s website or another website identified in
such notice and accessible by the Administrative Agent without charge (and the
Borrower hereby agrees to provide such notice).
     Section 4.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
          (a) the occurrence of any Event of Default;
          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower that is reasonably likely to be adversely determined and, if so
adversely determined, could reasonably be expected to result in a Material
Adverse Change; and
          (c) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Change.
Each notice delivered under this Section 4.02 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken with respect
thereto.

26



--------------------------------------------------------------------------------



 



     Section 4.03 Compliance with Laws . The Borrower will, and will cause each
of the Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Change.
     Section 4.04 Use of Proceeds. The proceeds of the Loans shall be used to
refinance Debt under the Existing Term Loan Agreement and to provide funding for
general corporate purposes of the Borrower and the Subsidiaries. No part of the
proceeds of any Loan will be used for any purpose which violates the provisions
of Regulations U or X of the Board of Governors of the Federal Reserve System.
     Section 4.05 Compliance with Indenture. The Borrower will comply with the
provisions of Sections 1004 and 1005 of the Public Indenture (a true and
complete copy of which the Borrower hereby represents has been furnished to the
Administrative Agent), which provisions, together with related definitions, are
hereby incorporated herein by reference for the benefit of the Lenders and shall
continue in effect for purposes of this Section 4.05, regardless of termination,
or any amendment or waiver of, or any consent to any deviation from or other
modification of, the Public Indenture; provided, however, that, for purposes of
this Section 4.05, (a) references in the Public Indenture to “the Securities”
shall be deemed to refer to the respective obligations of the Borrower to pay
the principal of and interest on the Notes, (b) references in the Public
Indenture to “the Trustee” shall be deemed to refer to the Administrative Agent,
(c) references in the Public Indenture to "this Indenture” shall be deemed to
refer to this Agreement, and (d) references in the Public Indenture to
“supplemental indentures” shall be deemed to refer to amendments or supplements
to this Agreement.
     Section 4.06 Insurance. The Borrower will at all times maintain, and will
cause its Subsidiaries to maintain, with financially sound and reputable
insurers, insurance of the kinds, covering the risks and in the relative
proportionate amounts (including as to self-insurance) consistent with that
carried by companies engaged in the same or similar business and similarly
situated; provided, that the Borrower shall not be required to maintain
insurance against risks or in amounts no longer economically available, on a de
novo or renewal basis, as applicable, to the Borrower and other companies
engaged in the same or similar business and similarly situated.
ARTICLE V
NEGATIVE COVENANTS
     Until the principal of and interest on each Loan and all other amounts then
due and payable hereunder shall have been paid in full, the Borrower covenants
and agrees with the Lenders that:
     Section 5.01 Limitation on Certain Secured Indebtedness. The Borrower will
not incur, issue, assume or guarantee any Indebtedness secured by a mortgage on
oil, gas, coal or other minerals in place, or on related leasehold or other
property interests, which is incurred for any reason if the aggregate amount of
all such Indebtedness exceeds 10% of Consolidated Net Tangible Assets (as
defined in the Public Indenture).

27



--------------------------------------------------------------------------------



 



     Section 5.02 Limitations on Sales and Leasebacks. The Borrower will not
itself, and will not permit any Subsidiary to, enter into any arrangement with
any bank, insurance company or other lender or investor (not including the
Borrower or any Subsidiary) or to which any such lender or investor is a party,
providing for the leasing by the Borrower or a Subsidiary for a period,
including renewals, in excess of three years, of any Principal Property which
has been or is to be sold or transferred more than one hundred eighty (180) days
after the completion of construction and commencement of full operation thereof,
by the Borrower or any Subsidiary to such lender or investor or to any Person to
whom funds have been or are to be advanced by such lender or investor on the
security of such Principal Property (herein referred to as a “sale and leaseback
transaction”) unless either:
          (a) the Borrower or such Subsidiary could create Indebtedness secured
pursuant to Section 1005 of the Public Indenture on the Principal Property to be
leased back in an amount equal to the Attributable Debt with respect to the
lease resulting from such sale and leaseback transaction without equally and
ratably securing the Securities (as defined in the Public Indenture); or
          (b) the Borrower within one hundred eighty (180) days after the sale
or transfer shall have been made by the Borrower or by a Subsidiary, applies an
amount equal to the greater of (i) the net proceeds of the sale of the Principal
Property sold and leased back pursuant to such arrangement or (ii) the net
amount (after deducting applicable reserves) at which such Principal Property is
carried on the books of the Borrower or such Subsidiary at the time of entering
into such arrangement, to the retirement of Indebtedness of the Borrower.
     For purposes of this Section 5.02, neither Anadarko Tower nor the
Timberloch Building, each in The Woodlands, Texas, shall be a Principal
Property.
     Section 5.03 Fundamental Changes. The Borrower shall not consolidate with
or merge into any other Person or convey, transfer or lease its properties and
assets substantially as an entirety to any Person unless:
          (a) (i) in the case of a merger or amalgamation, the Borrower is the
surviving entity; or
               (ii) the Person formed by such consolidation or into which the
Borrower is merged or the Person which acquires by conveyance or transfer, or
which leases, the properties and assets of the Borrower substantially as an
entirety shall be a corporation, partnership or trust, shall be organized and
existing under the laws of the United States of America, any State thereof or
the District of Columbia, shall have unsecured non-credit enhanced publicly held
indebtedness rated “investment grade” by S&P or Moody’s, and shall expressly
assume, by an agreement supplemental hereto, executed and delivered to the
Administrative Agent, in form satisfactory to the Administrative Agent, the
obligations of the Borrower hereunder, including the due and punctual payment of
the principal of and interest on all the Loans and the performance of every
covenant of this Agreement on the part of the Borrower to be performed or
observed; and

28



--------------------------------------------------------------------------------



 



          (b) immediately after giving effect to such transaction, no Event of
Default or Default shall have occurred and be continuing.
ARTICLE VI
CONDITIONS OF LENDING
     Section 6.01 Conditions Precedent to this Agreement. The obligation of each
Lender to make Loans hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):
          (a) An appropriate Note is issued payable to the order of such Lender,
if requested.
          (b) The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party, or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
          (c) The Administrative Agent (or its counsel) shall have received a
certificate of a Responsible Officer of the Borrower to the effect that
(i) prior to and after the making of the Loans, the representations and
warranties contained in Section 3.01 are true and accurate on and as of the
Effective Date and (ii) no event has occurred and is continuing or would result
from the proposed borrowing, which constitutes an Event of Default or a Default.
          (d) The Administrative Agent and the Lenders shall have received all
fees and other amounts due and payable on the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.
          (e) The Lenders shall have received audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Borrower for each of the last three fiscal years ending more than 90 days
prior to the Effective Date (the “Audited Financial Statements”), and (ii) the
Projections.
          (f) The financial statements referred to in clauses (i), and
(ii) shall be prepared in accordance with GAAP.
          (g) The Administrative Agent (or its counsel) shall have received
certified copies of the resolutions of the Board of Directors or the Executive
Committee of the Directors of the Borrower authorizing the execution, delivery
and performance of this Agreement and the Notes.
          (h) No event, condition, change, occurrence or development of a state
of circumstances which, individually or in the aggregate, has had or would
reasonably be expected to constitute a Material Adverse Change has occurred.

29



--------------------------------------------------------------------------------



 



          (i) The Administrative Agent (or its counsel) shall have received an
opinion of Akin Gump Strauss Hauer & Feld LLP, special US counsel to the
Borrower, to the effect that (i) this Agreement constitutes and (when value
shall have been given therefor) each Note will constitute a legal, valid and
binding agreement of the Borrower, in each case enforceable in accordance with
their respective terms, subject to and limited by usual and customary
qualifications, including the effect of (A) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, fraudulent transfer or other
similar laws affecting the rights of creditors generally and (B) general
principles of equity (regardless of whether considered in a proceeding in equity
or at law), including, (1) the possible unavailability of specific performance,
injunctive relief or any other equitable remedy, and (2) concepts of
materiality, reasonableness, good faith and fair dealing and (ii) no
authorization, consent or approval of any governmental body or agency of the
State of New York or the United States of America which has not been obtained is
required in connection with the execution, delivery and performance by the
Borrower of this Agreement and the Notes.
In rendering such opinion, Akin Gump Strauss Hauer & Feld LLP may assume matters
covered by other opinions delivered hereunder and may state that they have
relied as to certain matters on information obtained from public officials and
officers of the Borrower.
          (j) The Administrative Agent (or its counsel) shall have received a
favorable opinion of an associate general counsel or the general counsel of the
Borrower, to the effect that:
               (i) the Borrower is validly existing and in good standing under
the laws of the State of Delaware;
               (ii) this Agreement has been duly authorized, executed and
delivered by the Borrower and the Notes have been duly authorized, issued,
executed and delivered by the Borrower;
               (iii) the Borrower is qualified to do business as a foreign
corporation and is in good standing in the States of Kansas, Louisiana, Oklahoma
and Texas;
               (iv) the execution, delivery and performance by the Borrower of
this Agreement and the execution, issuance, delivery and performance of the
Notes will not violate the restated certificate of incorporation or bylaws of
the Borrower, each as in effect on the date of such opinion;
               (v) the execution, delivery and performance of this Agreement and
the execution, issuance, delivery and performance by the Borrower of the Notes
will not (A) violate any applicable provision of any applicable law or
applicable order or (B) violate any provision of any indenture, loan agreement
or other similar agreement or instrument known to such counsel (having made due
inquiry with respect thereto) binding on the Borrower or affecting its property;
and
               (vi) to the knowledge of such counsel (having made due inquiry
with respect thereto), there is no proceeding pending or threatened before any
court or administrative

30



--------------------------------------------------------------------------------



 



agency which, in the opinion of such counsel, will result in a final
determination which would result in a Material Adverse Change.
In rendering such opinion, the associate general counsel or the general counsel
of the Borrower shall opine only as to matters governed by the federal laws of
the United States of America, the laws of the State of Texas and the DGCL. Such
counsel may also state that he/she has relied on certificates of public
officials, certificates of officers of the Borrower and other sources believed
by him/her to be responsible.
The Lenders shall have received such documents and other instruments as are
customary for transactions of this type or as they or their counsel may
reasonably request.
ARTICLE VII
EVENTS OF DEFAULT
     Section 7.01 Events of Default. If one or more of the following events of
default (“Events of Default”) shall occur and be continuing:
          (a) the Borrower shall default in any payment of principal of any Loan
when and as the same shall become due and payable, or the Borrower shall default
in any payment of interest on any Loan, or in the payment of any fees or other
amounts, when and as the same shall become due and payable, and such default
shall continue for a period of three (3) Business Days;
          (b) any representation or warranty, or certification made by the
Borrower herein or any statement or representation or certification made or
deemed to be made pursuant to Article III or Article VI shall prove to have been
incorrect in any material respect when made;
          (c) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 4.02(a) or Section 4.04 applicable
to it or Article V required to be observed or performed by the Borrower;
          (d) the Borrower shall default in the performance of any other term,
condition, covenant or agreement contained in this Agreement (except as set
forth in Section 7.01(a) or Section 7.01(c)) required to be performed by it and
such default shall continue unremedied for a period of thirty (30) days after
written notice thereof, specifying such default and requiring it to be remedied,
shall have been received by the Borrower from any Lender;
          (e) the Borrower shall default in the performance of any term,
condition, covenant or agreement contained in the Public Indenture and such
default shall have resulted in any of the Securities (as defined in the Public
Indenture) being declared due and payable prior to the date on which such
Securities would otherwise have become due and payable;
          (f) the Borrower or any Subsidiary shall (i) default in the payment of
principal of any Indebtedness in an aggregate principal amount in excess of
$100,000,000 (other than the Notes) beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created as and
when the same shall become due and payable and such default shall have resulted
in such Indebtedness being declared due and payable prior to its stated
maturity, or (ii) default in the observance or performance of any other
agreement or

31



--------------------------------------------------------------------------------



 



condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, and such default shall have
resulted in such Indebtedness being declared due and payable prior to its stated
maturity;
          (g) the Borrower or any Significant Subsidiary shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of its property, (ii) admit in
writing its inability to pay its debts as such debts become due, (iii) make a
general assignment for the benefit of its creditors, (iv) commence a voluntary
case under any Bankruptcy Law, (v) file a petition seeking to take advantage of
any other law providing for similar relief of debtors, or (vi) consent or
acquiesce in writing to any petition duly filed against it in any involuntary
case under any Bankruptcy Law;
          (h) a proceeding or case shall be commenced, without the application
or consent of the Borrower or any Significant Subsidiary in any court of
competent jurisdiction seeking (i) its liquidation, reorganization, dissolution
or winding up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of its assets, or (iii) similar relief in respect of it, under any law providing
for the relief of debtors, and such proceeding or case shall continue
undismissed, or unstayed and in effect, for a period of sixty (60) days (or such
longer period, so long as the Borrower shall be taking such action in good faith
as shall be reasonably necessary to obtain the timely dismissal or stay of such
proceeding or case); or an order for relief shall be entered in an involuntary
case under any applicable Bankruptcy Law, against the Borrower or such
Significant Subsidiary;
          (i) one or more judgments for the payment of money in an aggregate
amount in excess of $100,000,000 shall be rendered against the Borrower, any
Subsidiary or any combination thereof, and the same shall remain undischarged
for a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Subsidiary to enforce
any such judgment;
          (j) an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a liability which would have a material adverse effect on the
business, assets, operations, prospects or conditions, financial or otherwise,
of the Borrower and the Subsidiaries taken as a whole; or
          (k) any Change of Control shall occur, then and in each and every case
the Majority Lenders, by notice in writing to the Borrower, may declare the
unpaid balance of the Loans and any other amounts payable hereunder to be
forthwith due and payable and thereupon such balance shall become so due and
payable without presentation, protest or further demand or notice of any kind,
all of which are hereby expressly waived; provided that in the case of
Section 7.01(g) or (h) above, the Loans and any other amounts payable hereunder
shall forthwith be due and payable.

32



--------------------------------------------------------------------------------



 



ARTICLE VIII
THE AGENTS
     Section 8.01 Powers. Each Lender hereby irrevocably appoints and authorizes
the Administrative Agent to act as its agent hereunder and the other Loan
Documents. The Administrative Agent shall have and may exercise such powers
hereunder and under any agreement executed and delivered pursuant to the terms
hereof as are specifically delegated to the Administrative Agent by the terms
hereof or thereof, together with such powers as are reasonably incidental
thereto. The Administrative Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement, and shall not by reason of
this Agreement have a fiduciary relationship with any Lender.
     Section 8.02 Exculpatory Provisions. Neither any Agent nor any of their
respective directors, officers, agents, employees or affiliates shall be
(i) liable for any action taken or omitted to be taken by any of them hereunder
or under any agreement executed and delivered pursuant to the terms hereof or in
connection herewith or therewith except for their own gross negligence or
willful misconduct, or (ii) responsible to the Lenders for any recitals,
statements, warranties or representations herein or under any agreement,
certificate or other document referred to or provide for in, or received by the
Agents under or in connection with, this Agreement or any other Loan Document or
for the value, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of the Borrower or any
Subsidiary a party thereto to perform its obligations hereunder or thereunder.
The Agents shall not be under any obligation to any Lender to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the properties, books or records of the Borrower or any Subsidiary.
     Section 8.03 Right to Indemnity. The Administrative Agent shall be fully
justified in failing or refusing to take any action hereunder or under any
agreement executed and delivered pursuant to the terms hereof unless it shall
first be indemnified (upon requesting such indemnification) to its satisfaction
by the Lenders against any and all liability and expense which it may incur by
reason of taking or continuing to take any such action. The Lenders agree to
indemnify the Administrative Agent in its capacity as such, to the extent not
reimbursed by the Borrower under this Agreement, pro rata according to each
Lender’s Applicable Percentage for any and all liabilities, obligations,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Administrative Agent as agent in any way relating to or
arising out of this Agreement, the Notes, the Transactions or any other
documents contemplated by or referred to herein (including the costs and
expenses which the Borrower is obligated to pay under this Agreement but
excluding, unless an Event of Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of its agency
duties hereunder) or the enforcement of any of the terms hereof or thereof or of
any such other documents; provided no such liability, obligation, damage,
penalty, action, judgment, suit, cost, expense or disbursement results from the
Administrative Agent’s gross negligence or willful misconduct; provided,
further, that, in the event the Administrative Agent receives indemnification
from the Lenders hereunder with respect to costs and expenses which the Borrower
is obligated to pay under this Agreement, the Administrative Agent shall remit
to the Lenders the amount of such

33



--------------------------------------------------------------------------------



 



costs and expenses to the extent subsequently paid by the Borrower, such
remittance to be in accordance with the proportionate amount of the
indemnification made by each respective Lender.
     Section 8.04 Delegation of Duties. The Administrative Agent may employ
agents and attorneys-in-fact and shall not be answerable, except as to money or
securities received by them or their authorized agents, for the default or
misconduct of any such agent or attorney-in-fact selected by it with reasonable
care.
     Section 8.05 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent or, in the
case of counsel to or auditors of the accounts of the Borrower, the Borrower.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes hereof unless and until a notice of the assignment or
transfer thereof satisfactory to the Administrative Agent signed by such payee
shall have been filed with the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Majority Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Majority Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.
     Section 8.06 Rights as a Lender. With respect to its Commitment and the
Loans made by it, each Agent shall have the same rights and powers hereunder and
under any agreement executed and delivered pursuant to the terms hereof as any
Lender and may exercise the same as though it were not an Agent and the term
"Lender” or “Lenders” shall, unless the context otherwise indicates, include
each Agent in its capacity as a Lender hereunder and thereunder. Each Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of banking or trust business with the Borrower, the Subsidiaries and
their respective Affiliates as if it were not an Agent.
     Section 8.07 Non-Reliance on Agents or other Lenders. Each Lender agrees
that it has, independently and without reliance on the Administrative Agent or
on any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of the Borrower and decision to
make each Loan to be made by such Lender hereunder and enter into this Agreement
and that it will, independently and without reliance upon any Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement and the other Loan Documents. The
Administrative Agent shall not

34



--------------------------------------------------------------------------------



 



be required to keep itself informed as to the performance or observance by the
Borrower of this Agreement or any other document referred to or provided for
herein or therein or to inspect the properties or books of the Borrower. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall have no duty or responsibility to provide any Lender with any credit or
other information concerning the affairs, financial condition or business of the
Borrower or its Subsidiaries or which may at any time come into possession of
the Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.
     Section 8.08 Events of Default. If the Administrative Agent receives actual
knowledge of an Event of Default hereunder, it shall promptly inform the Lenders
thereof. The Administrative Agent shall not be deemed to have actual knowledge
of an Event of Default hereunder until it shall have received a written notice
from the Borrower or any Lender referring to this Agreement, describing such
Event of Default and stating that such notice is a “Notice of Default.”
     Section 8.09 Successor Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this paragraph,
the Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Majority Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after such retiring Administrative Agent gives notice
of its resignation, then such retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of such retiring Administrative Agent and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article VIII and Section 9.03 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as the Administrative Agent hereunder.
     Section 8.10 Co-Advisors; Joint-Lead Arrangers and Co-Syndication Agents.
Nothing contained in this Agreement shall be construed to impose any obligation
or duty whatsoever on any Persons named on the cover of this Agreement or
elsewhere in this Agreement as Co-Advisors, Joint-Lead Arrangers or
Co-Syndication Agents, other than those applicable to all Lenders as such.
ARTICLE IX
MISCELLANEOUS
     Section 9.01 Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for

35



--------------------------------------------------------------------------------



 



herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
          (a) if to the Borrower, to it at 1201 Lake Robbins Drive, The
Woodlands, Texas 77380, Attention of the Assistant Treasurer, Telecopy No.
(832) 636-5029; messenger delivery to 1201 Lake Robbins Drive, The Woodlands,
Texas 77380.
          (b) if to the Administrative Agent, to UBS AG, Stamford Branch, Loan
and Agency Services Group, 677 Washington Boulevard, Stamford, CT 06901,
Attention of Christopher M. Aitken, Phone No.: (203) 719-3845, Facsimile No.:
(203) 719-4176.
          (c) if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.
     Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
     Section 9.02 Waivers; Amendments.
          (a) No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under the other Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders provided herein are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, to the fullest extent
permitted by applicable law, the making of a Loan shall not be construed as a
waiver of any Event of Default, regardless of whether the Administrative Agent
or any Lender may have had notice or knowledge of such Event of Default at the
time.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Majority Lenders or by the Borrower and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce or forgive any principal amount
owing hereunder or reduce the rate of interest thereon or fee payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment or mandatory prepayment of any principal amount owing
hereunder, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.13(a) or Section 2.13(c) in

36



--------------------------------------------------------------------------------



 



a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change Section 6.01, without the
consent of each Lender, or (vi) change any of the provisions of this Section or
the definition of “Majority Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent without the prior written consent of the Administrative
Agent.
     Section 9.03 Expenses; Indemnity; Damage Waiver.
          (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication (prior to the date hereof) of the
credit facilities provided for herein, the preparation, execution, delivery and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions (including the
Transactions) contemplated hereby or thereby shall be consummated) and (ii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights under this Agreement and the other Loan Documents,
including its rights under this Section, or in connection with the Loans made,
including all such reasonable out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans. Notwithstanding
anything to the contrary, the Borrower shall not have any obligation to pay the
fees or expenses of any Lender or the Administrative Agent in connection with
any assignment of, or the grant of any participation in, any rights of a Lender
under or in connection with this Agreement; provided that the provisions of this
sentence shall not apply to any Lender substituted for a Defaulting Lender
pursuant to Section 9.13(b) and (c).
          (b) The Borrower shall indemnify the Administrative Agent, each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery (but not the negotiation or
preparation) of this Agreement or any agreement or instrument contemplated
hereby, the performance by the parties hereto of their respective obligations
hereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or the use of the proceeds therefrom,
(iii) any actual or alleged presence or release of hazardous materials on or
from any property owned or operated by the Borrower or any Subsidiary, or any
environmental liability related in any way to the Borrower or any Subsidiary, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses either
(i) did not result directly or indirectly from the action or inaction of the
Borrower or any Subsidiary, or (ii) resulted from the gross negligence, unlawful
conduct or willful misconduct of such Indemnitee.

37



--------------------------------------------------------------------------------



 



          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section 9.03, each Lender severally agrees to pay to the Administrative Agent
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such.
          (d) All amounts due under this Section shall be payable promptly after
written demand therefor together with a copy of the invoice(s) or other
documentation setting forth in reasonable detail the amount demanded and the
matter(s) to which it relates.
     Section 9.04 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder except as provided in Section 5.03 or
with the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void). Each
Lender may assign to one or more lenders or other entities (upon consultation
with the Borrower) all or a portion of its rights and obligations under this
Agreement and its Note subject to the conditions set forth in (b) below. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement with the prior written consent (such
consent not to be unreasonably withheld or delayed) of the Administrative Agent,
provided that no consent of the Administrative Agent shall be required for an
assignment of any Commitment to an assignee that is a Lender with a Commitment
immediately prior to giving effect to such assignment or an Affiliate of a
Lender.
               (ii) Assignments shall be subject to the following additional
conditions:
                    (A) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $10,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent (such consent not to be
unreasonably withheld or delayed), provided that no such consent of the Borrower
shall be required if an Event of Default under Section 7.01(a), (b), (g), (h) or
(i) has occurred and is continuing;

38



--------------------------------------------------------------------------------



 



                    (B) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement and, unless each of the Borrower and the Administrative
Agent otherwise consent, shall result in the assigning Lender having no less
than $10,000,000 in Commitments and Loans after giving effect to such
assignment;
                    (C) the parties to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; and
                    (D) the assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.
               (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.14, Section 2.16, Section 2.22 and Section 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
               (iv) The Administrative Agent, acting for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York City or
Stamford, Connecticut, a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be prima facie evidence of the existence and amounts of the
obligations recorded therein, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
               (v) Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b)(ii)(C) of this Section and any written consent to such assignment required
by paragraph (b)(i) of this Section and upon satisfaction of the additional
conditions set forth in paragraph (b)(ii) of this Section, the Administrative
Agent shall accept such Assignment and Assumption and in the case of the
Commitment, record the information contained therein in the Register maintained
at the New York office of the Administrative Agent.

39



--------------------------------------------------------------------------------



 



No assignment shall be effective for purposes of this Agreement unless it has
been recorded in the applicable Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.14, Section 2.16 and
Section 2.22 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.
Notwithstanding anything to the contrary, unless otherwise contractually agreed,
no Participant shall be entitled to the benefits of Section 9.08 as though it
were a Lender.
               (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.14 or Section 2.16 than the Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.16 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16(e) and Section 2.16(g) as though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System, and to a trustee for the benefit of holders of
debt securities issued by such Lender, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
     Section 9.05 Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge

40



--------------------------------------------------------------------------------



 



of any Event of Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any other amount
payable under this Agreement is outstanding and unpaid. The provisions of
Section 2.14, Section 2.16, Section 2.22, Section 9.03, this Section 9.05, and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
or the termination of this Agreement or any other provision hereof.
     Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
     Section 9.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     Section 9.08 Right of Setoff. If (a) an Event of Default shall have
occurred and be continuing, and (b) the principal of the Loans has been
accelerated each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have. Upon the exercise
by a Lender of its rights under this Section, such Lender shall notify the
Administrative Agent and the Borrower thereof.

41



--------------------------------------------------------------------------------



 



     Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
          (a) THIS AGREEMENT AND THE NOTES SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
          (b) Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the courts of
the Supreme Court of the State of New York, sitting in New York County and of
the United States District Court of the Southern District of New York, and any
appellate court from either thereof, in any action or proceeding arising out of
or relating to this Agreement, the Notes, or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
any of the other Agents or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction. Each party to this Agreement hereby irrevocably
waives any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any such action or proceeding in such respective jurisdictions.
          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
     Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 9.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

42



--------------------------------------------------------------------------------



 



     Section 9.12 Confidentiality. The Administrative Agent and each of the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors who have a reason to use such Information in connection with
the administration of this Agreement (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and will agree
to use the Information solely for the purpose of such administration), (b) to
the extent requested by any regulatory authority or any self-regulatory body
having authority to regulate or oversee any aspect of any Lender’s (or any
Affiliate of such Lender) business or property, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, or to any counterparty
(or its advisor) to any swap, securitization, or derivative transaction
referencing or involving any of its rights or obligations under this Agreement,
(g) with the consent of the Borrower, or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than the Borrower or any of its
Affiliates. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a non-confidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
     Section 9.13 Termination and Substitution of Lender.
          (a) If (i) the obligation of any Lender to make Eurodollar Loans or
continue Loans as Eurodollar Loans has been suspended pursuant to Section 2.15,
(ii) any Lender has demanded compensation under Section 2.14 or Section 2.16, or
(iii) any Lender has voted against an amendment, modification or waiver of any
provision of this Agreement proposed by the Borrower, which proposed amendment,
modification or waiver (x) was approved by the Majority Lenders but (y) required
the approval of a greater percentage of Lenders than the Majority Lenders and
did not get approval, the Borrower may, upon three Business Days’ notice to such
Lender through the Administrative Agent, prepay in full all of the outstanding
Loans of such Lender, or its assignee, together with accrued interest thereon to
the date of prepayment and all other amounts payable hereunder to such Lender
accrued to the date of prepayment, and concurrently therewith terminate this
Agreement with respect to such Lender by giving notice of such termination to
the Administrative Agent and such Lender.
          (b) If any Lender shall become a Defaulting Lender, the Borrower may,
in its sole discretion and without prejudice to any right or remedy that the
Borrower may have against

43



--------------------------------------------------------------------------------



 



such Defaulting Lender with respect to, on account of, arising from or relating
to any event pursuant to which such Lender shall be a Defaulting Lender, upon
notice to such Defaulting Lender, the Administrative Agent, (i) if at such time
there are no Loans owed to such Defaulting Lender outstanding, terminate this
Agreement with respect to such Defaulting Lender, or (ii) if at such time such
Defaulting Lender shall have any Commitment or Loans outstanding, either
(A) terminate any Commitment of such Lender in excess (any such excess being the
“Excess Commitment”) of such outstanding Loan or Loans and leave the outstanding
Loan or Loans of such Defaulting Lender in place for payment or satisfaction in
the ordinary course in accordance with the other provisions of this Agreement
(in which case the total Commitments hereunder shall be immediately reduced by
the amount of such Defaulting Lender’s Excess Commitment and thereafter reduced
as such Loan or Loans is or are paid) or (B) subject to obtaining a substitute
lender or lenders to assume the Commitment of such Defaulting Lender pursuant to
subsection (c) below, terminate this Agreement with respect to such Defaulting
Lender and prepay in full the outstanding Loans of such Defaulting Lender
together with accrued interest to the date of prepayment, provided that the
provisions of Section 2.22 shall not apply to any such prepayment.
          (c) If the Borrower elects to terminate this Agreement with respect to
any Lender under Section 9.13(b)(ii)(B), the Borrower shall cooperate in good
faith with the Administrative Agent to seek a mutually satisfactory substitute
lender or lenders (which may be one or more of the Lenders) to assume the
Commitment of such relevant Lender and until a substitute lender (or lenders)
has been found and documents reasonably acceptable to each of the substitute
lender or lenders, the Administrative Agent and the Borrower have been executed
to provide for the assignment of the rights and obligations of the Defaulting
Lender to the substitute lender or lenders in accordance with Section 9.04, the
total Commitments hereunder shall be reduced by an amount equal to such
terminated Lender’s Commitment.
     Section 9.14 USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA Patriot Act”), it
is required to obtain, verify and record information that identifies the
Borrower and its Subsidiaries, which information includes the name and address
of the Borrower and such Subsidiaries and other information that will allow such
Lender to identify the Borrower and such Subsidiaries in accordance with the USA
Patriot Act.
[SIGNATURES BEGIN ON NEXT PAGE]

44



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

             
 
            BORROWER:   ANADARKO PETROLEUM CORPORATION    
 
           
 
  By:   /s/ Robert Gwin    
 
           
 
      Robert G. Gwin    
 
      Vice President and Treasurer    

[Signature Page — Anadarko Term Loan Agreement]





--------------------------------------------------------------------------------



 



              AGENTS:   UBS AG, STAMFORD BRANCH         as Administrative Agent
   
 
           
 
  By:   /s/ David B. Julie
 
        David B. Julie         Associate Director    
 
           
 
  By:   /s/ Irja R. Otsa
 
        Irja R. Otsa         Associate Director    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              AGENTS:   CREDIT SUISSE, CAYMAN ISLANDS         BRANCH, as
Co-Syndication Agent    
 
           
 
  By:   /s/ James Moran
 
   
 
  Name:   James Moran    
 
  Title:   Managing Director    
 
           
 
  By:
Name:   /s/ Napur Kumar
 
Nupur Kumar    
 
  Title:   Associate    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              AGENTS:   CITICORP NORTH AMERICA, INC., as Co-         Syndication
Agent    
 
           
 
  By:
Name:   /s/ Amy Pincu
 
AMY PINCU    
 
  Title:   Director    
 
      Citicorp North America, Inc.    
 
      713/654-2820    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              LENDER:   UBS LOAN FINANCE LLC, as a Lender    
 
           
 
  By:   /s/ David B. Julie
 
        David B. Julie         Associate Director    
 
           
 
  By:   /s/ Irja R. Otsa
 
        Irja R. Otsa         Associate Director    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              LENDER:   Credit Suisse, Cayman Islands Branch    
 
           
 
  By:
Name:   /s/ James Moran
 
James Moran    
 
  Title:   Managing Director    
 
           
 
  By:
Name:   /s/ Nupur Kumar
 
Nupur Kumar    
 
  Title:   Associate    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              LENDER:   CITICORP NORTH AMERICA, INC., as a
Lender    
 
           
 
  By:
Name:   /s/ Amy Pincu
 
AMY PINCU    
 
  Title:   Director    
 
      Citicorp North America, Inc.    
 
      713/654-2820    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              LENDER:   GOLDMAN SACHS CREDIT PARTNERS L.P.    
 
           
 
  By:
Name:   /s/ Bruce H. Mendelsohn
 
BRUCE H. MENDELSOHN    
 
  TITLE   AUTHORIZED SIGNATORY    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



             
LENDER:
  By:
Name:   /s/ Scott Donaldson
 
R. Scott Donaldson    
 
  Title:   Director    
 
           
 
  By:
Name:   /s/ Aamir Khan
 
M. Aamir Khan    
 
  Title   Assistant Vice President    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              LENDER:   BMO CAPITAL MARKETS FINANCING, INC.    
 
           
 
  By:
Name:   /s/ James V. Ducote
 
James V. Ducote    
 
  Title:   Director    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              LENDER:   BNP PARIBAS    
 
           
 
  By:
Name:
Title   /s/ Gabe Ellisor
 
Gabe Ellisor
Director    
 
           
 
  By:
Name:   /s/ Robert Long
 
Robert Long    
 
  Title:   Vice President    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              LENDER:   BANK OF AMERICA, N.A.    
 
           
 
  By:
Name:   /s/ Gabe Gomez
 
Gabe Gomez    
 
  Title:   Vice President    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              LENDER:   The Bank of Tokyo-Mitsubishi UFJ, Ltd.    
 
           
 
  By:
Name:   /s/ Kelton Glasscock
 
Kelton Glasscock    
 
  Title   Vice President & Manager    
 
           
 
  By:
Name:   /s/ Jay Fort
 
Jay Fort    
 
  Title:   Vice President    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              LENDER:   DEUTSCHE BANK AG NEW YORK
BRANCH    
 
           
 
  By:
Name:   /s/ Marcus Tarkington
 
Marcus Tarkington    
 
  Title   Director    
 
           
 
  By:
Name:   /s/ Rainer Meier
 
Rainer Meier    
 
  Title:   Vice President    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              LENDER:   MORGAN STANLEY BANK    
 
           
 
  By:   /s/ Daniel Twenge
 
   
 
  Name:   Daniel Twenge    
 
  Title   Authorized Signatory    
 
      Morgan Stanley Bank    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              LENDER:   The Royal Bank of Scotland plc    
 
           
 
  By:
Name:   /s/ David Slye
 
David Slye    
 
  Title   Vice President    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              LENDER:   WACHOVIA BANK, NATIONAL ASSOCIATION    
 
           
 
  By:
Name:   /s/ Paul Pritchett
 
Paul Pritchett    
 
  Title   Vice President    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              LENDER:   Calyon New York Branch    
 
           
 
  By:
Name:
Title   /s/ Michael Willis
 
Michael Willis
Director    
 
           
 
  By:
Name:   /s/ Darrell Stanley
 
Darrell Stanley    
 
  Title:   Managing Director    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              LENDER:   SOCIÉTÉ GÉNÉRALE    
 
           
 
  By:
Name:   /s/ Andrew S. Green
 
Andrew S. Green    
 
  Title   Director    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              LENDER:   The Bank of Nova Scotia    
 
           
 
  By:   /s/ Gregory E. George
 
   
 
  Name:   Gregory E. George    
 
  Title   Managing Director    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              LENDER:   DNB NOR BANK ASA    
 
           
 
  By:   /s/Philip F. Kurpiewsi
 
   
 
  Name:   PHILIP F. KURPIEWSI    
 
  Title   SENIOR VICE PRESIDENT    
 
           
 
  By:   /s/ Sanjiv Nayar    
 
           
 
  Name:   SANJIV NAYAR    
 
  Title:   SENIOR VICE PRESIDENT    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              LENDER:   THE BANK OF NEW YORK    
 
           
 
  By:   /s/ John-Paul Marotta
 
   
 
  Name:   JOHN-PAUL MAROTTA    
 
  Title   MANAGING DIRECTOR    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              LENDER:   Royal Bank of Canada    
 
           
 
  By:   /s/ Scott Gildea
 
   
 
  Name:   Scott Gildea    
 
  Title   Authorized Signatory    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              LENDER:   Wells Fargo Bank, N.A.    
 
           
 
  By:   /s/ William S. Rogers
 
   
 
  Name:   William S. Rogers    
 
  Title   Vice President    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              LENDER:   BANCO BILBOA VIZACAYA ARGENTARIA, S.A.    
 
           
 
  By:   /s/ Hector Villegas
 
   
 
  Name:   Hector Villegas    
 
  Title   Vice President    
 
           
 
  By:   /s/ Jay Levit
 
   
 
  Name:   JAY LEVIT    
 
  Title:   VICE PRESIDENT
GLOBAL CORPORATE BANKING    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              LENDER:   BAYERISCHE HYPO- UND VEREINSBANK
AG, NEW YORK BRANCH    
 
           
 
  By:   /s/ William W. Hunter
 
   
 
  Name:   William W. Hunter    
 
  Title   Director    
 
           
 
  By:   /s/ Shannon Batchman
 
   
 
  Name:   Shannon Batchman    
 
  Title:   Director    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              LENDER:   MELLON BANK, N.A.    
 
           
 
  By:   /s/ Richard A. Matthews
 
   
 
  Name:   Richard A. Matthews    
 
  Title   Senior Vice President    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



              LENDER:   ARAB BANKING CORPORATION (B.S.C), acting         through
its New York branch as Lender    
 
           
 
  By:   /s/ Thomas J. Cahalane
 
   
 
  Name:   Thomas J. Cahalane    
 
  Title   Assistant General Manager    
 
           
 
  By:   /s/ Rami El-Rifai
 
   
 
  Name:   Rami El-Rifai    
 
  Title:   Vice President    

[Signature Page — Anadarko Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



ANNEX I
LIST OF COMMITMENTS

              Amount of Lenders   Commitment ($)
UBS Loan Finance LLC
    655,000,000.00  
Credit Suisse, Cayman Islands Branch
    655,000,000.00  
Citicorp North America, Inc.
    655,000,000.00  
Goldman Sach Credit Partners L.P.
    655,000,000.00  
ABN AMRO Bank, N.V.
    435,000,000.00  
BMO Capital Markets
    435,000,000.00  
BNP Paribas
    435,000,000.00  
Bank of America, N.A.
    435,000,000.00  
Bank of Tokyo-Mitsubishi UFJ
    435,000,000.00  
Deutsche Bank AG
    435,000,000.00  
Morgan Stanley
    435,000,000.00  
The Royal Bank of Scotland plc
    435,000,000.00  
Wachovia Bank, National Association
    435,000,000.00  
Calyon – Credit Agricole Group
    255,000,000.00  
Societe Generale
    255,000,000.00  
The Bank of Nova Scotia
    255,000,000.00  

Annex I

 



--------------------------------------------------------------------------------



 



              Amount of Lenders   Commitment ($)
DnB NOR Bank ASA
    255,000,000.00  
The Bank of New York
    80,000,000.00  
Royal Bank of Canada
    80,000,000.00  
Wells Fargo Bank, N.A.
    80,000,000.00  
BBVA, S.A.
    75,000,000.00  
Bayerische Hypo-un Vereinsbank AG
    75,000,000.00  
Mellon Bank, N.A.
    30,000,000.00  
Arab Banking Corporation (B.S.C.)
    25,000,000.00  
Totals
    8,000,000,000.00  

Annex I

 



--------------------------------------------------------------------------------



 



SCHEDULE I
PRICING SCHEDULE
     The “Eurodollar Margin” for any day will be based on the pricing grid set
forth below in the applicable row and column corresponding to the ratings that
exist on such day.
Applicable Margin

          Eurodollar Ratings   Margin
≥AA-/Aa3 or better
  17.5 bps
A+/A1
  20.0 bps
A/A2
  25.0 bps
A-/A3
  30.0 bps
BBB+/Baa1
  35.0 bps
BBB/Baa2
  45.0 bps
BBB-/Baa3
  65.0 bps
<BBB-/Baa3
  80.0 bps

     Ratings in the above pricing grid relate to Borrower’s senior unsecured
non-credit enhanced publicly held indebtedness (the “Index Debt”). For purposes
of the foregoing, (i) if either Moody’s or S&P shall not have in effect a rating
for the Index Debt (other than by reason of the circumstances referred to in the
last sentence of this definition), then such rating agency shall be deemed to
have established a rating of <BBB- or <Baa3, as applicable; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, each rate specified above (the
“Applicable Rate”) shall be based on the higher of the two ratings unless one of
the ratings is two or more Categories lower than the other, in which case the
Eurodollar Margin shall be determined by reference to the Category next above
that of the lower of the two ratings; and (iii) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Eurodollar Margin
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease
Schedule I — Pricing Schedule

 



--------------------------------------------------------------------------------



 



to be in the business of rating corporate debt obligations, the Borrower and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment, the Eurodollar Margin
shall be determined by reference to the rating most recently in effect prior to
such change or cessation.
Schedule I — Pricing Schedule

 



--------------------------------------------------------------------------------



 



SCHEDULE II
SIGNIFICANT SUBSIDIARIES
Anadarko Algeria Company, LLC, a Delaware limited liability company
Anadarko E&P Company LP, a Delaware limited partnership
Kerr-McGee Corporation, a Delaware corporation
KM Denmark Overseas ApS, a Denmark corporation
Kerr-McGee (Nevada) LLC, a Nevada limited liability company
Kerr-McGee Oil & Gas Corporation, a Delaware corporation
Kerr-McGee Oil & Gas Onshore LP, a Delaware limited partnership
Kerr-McGee Worldwide Corporation, a Delaware corporation
KM Global Ltd., a Delaware corporation
KM Investment Corporation, a Nevada corporation
Lance Oil & Gas Company Inc., a Delaware corporation
MIGC, Inc., a Delaware corporation
Western Gas Resources, Inc., a Delaware corporation
Western Gas Resources – Sand Wash, Inc., a Colorado corporation
Western Gas Resources – Texas, Inc., a Texas corporation
Western Gas Resources – Westana, Inc., a Delaware corporation
Western Gas Wyoming, L.L.C., a Wyoming limited liability company
Schedule II — Significant Subsidiaries

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTE
                    , 20          
     For value received, ANADARKO PETROLEUM CORPORATION, a corporation organized
under the laws of the State of Delaware (the “Borrower”), promises to pay to
                     (the “Lender”) or its registered assigns at the account of
the Administrative Agent specified in Section 2.12(a) of the $8.0 Billion Term
Loan Agreement, dated as of April 10, 2007, among the Borrower, the Lender, the
several other banks party thereto, UBS AG, Stamford Branch, as Administrative
Agent and the other agents named therein (as may be amended, supplemented or
modified from time to time hereafter, the “Agreement;” terms defined in the
Agreement shall have their defined meanings when used in this Note), in lawful
money of the United States of America the principal amount of
                    *                     DOLLARS ($                    *___)
or, if less than such principal amount, the aggregate unpaid principal amount of
all Loans made by the Lender to the undersigned pursuant to Section 2.01 of the
Agreement. The undersigned further agrees to pay interest at said account, in
like money, on the unpaid principal amount owing hereunder from time to time
from the date hereof at the rates specified in Section 2.10 of the Agreement.
Such interest shall be payable on the dates specified in Section 2.10 of the
Agreement. The date, Type, Interest Period and amount of each Loan made by the
Lender pursuant to Section 2.01 of the Agreement, each conversion of all or a
portion thereof to another Type and the date and amount of each payment of
principal with respect thereto shall be endorsed by the holder of this Note on
Schedule A annexed hereto, which holder may add additional pages to such
Schedule. No failure to make or error in making any such endorsement as
authorized hereby shall affect the validity of the obligations of the Borrower
hereunder or the validity of any payment hereof made by the Borrower.
     This Note is one of the Notes referred to in the Agreement and is entitled
to the benefits thereof and is subject to prepayment in whole or in part as
provided therein.
     Upon the occurrence of any one or more of the Events of Default specified
in the Agreement, all amounts then remaining unpaid on this Note may be declared
to be immediately due and payable as provided in the Agreement.
     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

            ANADARKO PETROLEUM
CORPORATION
      By:         Name:         Title:        

 

*   Insert amount of Lender’s Commitment

Exhibit A
Form of Note

 



--------------------------------------------------------------------------------



 



SCHEDULE A
LOANS AND REPAYMENTS

                                                                      Amount of
            Amount of     Type of     Interest     Principal     Notation   Date
  Loan     Loan     Rate     Repaid     Made by  
 
                                       

Exhibit A
Form of Note

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[FORM OF]
ASSIGNMENT AND ASSUMPTION
     Reference is made to the $8.0 Billion Term Loan Agreement dated as of
April 10, 2007 (as amended and in effect on the date hereof, the “Credit
Agreement”), among Anadarko Petroleum Corporation, the Lenders named therein,
UBS AG, Stamford Branch, as Administrative Agent and the other agents named
therein. Terms defined in the Credit Agreement are used herein with the same
meanings.
     The Assignor named as such below hereby sells and assigns, without
recourse, to the Assignee named as such on the reverse hereof, and the Assignee
hereby purchases and assumes, without recourse, from the Assignor, effective as
of the Assignment Date set forth below, the interests set forth below (the
“Assigned Interest”) in the Assignor’s rights and obligations under the Credit
Agreement, including, without limitation, the interests set forth below in the
Commitment of the Assignor on the Assignment Date and Loans owing to the
Assignor which are outstanding on the Assignment Date, but excluding accrued
interest to and excluding the Assignment Date. The Assignee hereby acknowledges
receipt of a copy of the Credit Agreement. From and after the Assignment Date
(i) the Assignee shall be a party to and be bound by the provisions of the
Credit Agreement and, to the extent of the Assigned Interest, have the rights
and obligations of a Lender thereunder, and (ii) the Assignor shall, to the
extent of the Assigned Interest, relinquish its rights, and be released from its
obligations under the Credit Agreement arising thereafter.
     This Assignment and Assumption is being delivered to the Administrative
Agent together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.16(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The [Assignee/Assignor] shall pay the fee payable to the
Administrative Agent pursuant to Section 9.04(b)(ii)(C) of the Credit Agreement.
     This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.
Date of Assignment:
Legal Name of Assignor:
(“Assignor”)
Legal Name of Assignee:
(“Assignee”)
Exhibit B
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



Assignee’s Address for Notices:
Effective Date of Assignment
(“Assignment Date”):
Exhibit B
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



         
Facility
  Principal Amount
Assigned   Percentage Assigned of Facility/Commitment (set forth, to at least 8
decimals, as a percentage of the Facility and the aggregate Commitments of all
Lenders thereunder)
Commitment Assigned:
   $    %
Loans:
       

     The terms set forth above and on the reverse side hereof are hereby agreed
to:

            [Name of Assignor], as Assignor
      By:         Name:         Title:           [Name of Assignee], as Assignee
      By:         Name:         Title:        

Exhibit B
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



The undersigned hereby consent to the within assignment:1

            Anadarko Petroleum Corporation,
as Borrower
      By:         Name:         Title:           UBS AG, Stamford Branch,
as Administrative Agent
      By:         Name:         Title:        

 

1   Consents to be included to the extent required by Section 9.04(b) of the
Credit Agreement.

Exhibit B
Form of Assignment and Assumption

 